DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 92-95, 107, 113-116 and 122 are pending. 
This office action is in response to an amendment filed 11/9/2022. 
This case is being examined under the Track One program as a prioritized application.
This application is a continuation of International Application No.
PCT/US2021/045220, filed August 9, 2021, which claims the benefit of U.S. Provisional
Application No. 63/063,032, filed August 7, 2020. 

Information Disclosure Statement
An IDS filed 11/9/2022 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 
	 
Response to Amendments
Applicants amendment is sufficient to overcome the rejection under 35 USC 112, 4th paragraph. 

Claim Objections
Claim 92 is objected to because of the following informalities: claim 92 abbreviates Plakophilin prior to establishing the full meaning of the term. In line 2, PKP2 is used but it is not abbreviated until line 8. This should be reversed. Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 92-95, 107, 113-116 and 122 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of providing treatment for arrhtymogenic cardiomyopathy (ACM) in a subject have a mutation in the PKP2 gene, the method comprising  directly administering a rAAV9 vector comprising an expression cassette encoding a wild-type PKP2 gene under control of a promoter and operably linked to a polyA sequence into the heart of the subject to treat the ACM, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This rejection is maintained for reasons of record.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of gene therapy that uses rAAV for delivery to treat ACM. This is a heart disorder. 
2) Scope of the invention.  The scope of the invention is broad in terms of the mode of administration as well as the nature of the PKP2 encode by the virus. The protein is referred to simply as a PKP2.  
3) Number of working examples and guidance.  The specification teaches in vitro  analysis of the recited vectors as well as in vivo in mouse models. The in vitro data demonstrated that the AAV could be used to express wild type PKP2 in cardio relevant cell lines. The mouse model, PKP2-cKO mouse manifested with ACM. 
4) State of the Art. ACM is a fairly recently identified heart condition whose etiological and pathological parameters are under examination. The condition “embraces a confusing array of disease terms and quite different pathologies” (see Elliot, page 955, col 2). PKP2 is a desmosomal gene that is part of a larger group that accounts for 50% of the patients with ARVC (table 2 and page 956, last ¶). Modeling systems have not fully recapitulated the etiological and pathological condition of ACM (see Gerull et al). The disease phenotype does not mimic human disease pathology of mechanism fully  (see summary). Recently, isogenic cells were used to recapitulate reduced contractility and impaired desmosome assembly related to PKP2 deficiency (Inoue). 
5) Unpredictability of the art. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleotide is broadly stated as being administered.
In this case, the experimental models provide proof of principle that is supported by art reviewed models of PKP2. However, there are a number of obstacles that are highlighted in the art which demonstrates the unpredictable nature of gene therapy for cardiac disease. Amongst these is (Bass-Stringer, page 1288, col 1-2) 
A crucial factor for optimising the efficiency and specificity of cardiac gene therapy is the method used to deliver a transgene. The chosen vector delivery method may impact transduction efficiency; duration of transgene expression; the degree of systemic dispersion of vectors; as well as homogeneity of vectors within myocardial tissue. Moreover, minimising invasiveness and ensuring a high safety profile for the method is critical, particularly given the compromised health condition of individuals in the advanced stages of HF. Numerous methods of cardiac delivery have been trialled with varying levels of success. These include: intravenous delivery, retrograde delivery, antegrade intracoronary delivery, intramyocardial delivery, pericardial delivery and delivery via cardiac surgery. From a practical perspective, targeting the coronary system through methods such as antegrade intracoronary delivery and retrograde injection through the coronary sinus may both offer safe, efficient delivery methods in a clinical setting following further optimisation [50].
	
	Applicants’ establish the treatment method based upon animal studies but as noted on page 1288, col 2. 
Numerous studies have shown AAV gene therapy to be a feasible strategy for the treatment of HF in small animal models [58]. However, efficient cardiac transduction and
expression of gene products has proven more difficult in large animal models and in human trials.
The lack of correlative factors is noted in Figure 3 and little resides in common between the two. 
Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the lack of relevant correlation important. Therefore, animal models have allowed proof of principle issues to be established but does not provide the whole story as regards human therapy. 
6) Amount of Experimentation Required. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the method of administration is lacking and requires specificity. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).
Response to Arguments
Applicants argue that the amendments overcome the rejection. However, the underlined portions have not been overcome as intravenous administration is not the same as direct administration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92-95, 107, 113-116 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Voit et al (WO 2021053222) in view of Kervala et al (US 20220143215). This rejection is maintained for reasons of record. 
Voit et al teach treatment of ACM i.e. (ARVC) by administration of AAV9 (abstract and ¶0008) encoding PKP2 (see abstract) wherein PKP2 is under control of a cardiac specific promoter i.e. TnnT (see e.g. ¶0011) and polyA (see ¶0040 and 0008 as well as SEQ ID NO:6). The PKP2 of Voit matches SEQ ID NO:1.
RESULT 10
BJD36632
ID   BJD36632 standard; protein; 837 AA.
XX
AC   BJD36632;
XX
DT   13-MAY-2021  (first entry)
XX
DE   Human PKP2 isoform 2a protein, SEQ ID 2.
XX
KW   PKP2 protein; Plakophilin 2; cardiant; gene therapy; myocardial disease;
KW   prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2021053222-A1.
XX
CC PD   25-MAR-2021.
XX
CC PF   21-SEP-2020; 2020WO-EP076290.
XX
PR   20-SEP-2019; 2019US-0903103P.
XX
CC PA   (UCLB-) UCL BUSINESS LTD.
XX
CC PI   Voit T,  Dumonceaux J,  Elliot P,  Mariot V;
XX
DR   WPI; 2021-29762X/030.
DR   N-PSDB; BJD36631.
XX
CC PT   Treating or preventing cardiomyopathy in human subject comprises 
CC PT   delivering therapeutic dose of gene therapy vector to cardiomyocytes of 
CC PT   human subject, where gene therapy vector comprises nucleic acid sequence 
CC PT   encoding for plakophilin-2.
XX
CC PS   Disclosure; SEQ ID NO 2; 34pp; English.
XX
CC   The present invention relates to a method for treating or preventing 
CC   cardiomyopathy in a human subject. The method involves delivering a 
CC   therapeutic dose of a gene therapy vector to cardiomyocytes of the human 
CC   subject, where the gene therapy vector comprises a nucleic acid sequence 
CC   encoding for plakophilin-2 (PKP2) or a functional variant. The invention 
CC   further relates to: (1) a gene therapy vector adapted for expressing a 
CC   nucleic acid sequence within cardiomyocytes of the human subject; (2) a 
CC   therapeutic formulation for treating or preventing cardiomyopathy in the 
CC   human subject; and (3) a method for genetically modifying a PKP2-mutated 
CC   cardiomyocyte to express non-mutated PKP2, which comprises transfecting 
CC   the PKP2-mutated cardiomyocyte with a nucleic acid sequence that encodes 
CC   for the non-mutated PKP2.
XX
SQ   Sequence 837 AA;

  Query Match             100.0%;  Score 4291;  DB 33;  Length 837;
  Best Local Similarity   100.0%;  
  Matches  837;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAAPGAPAEYGYIRTVLGQQILGQLDSSSLALPSEAKLKLAGSSGRGGQTVKSLRIQEQV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAAPGAPAEYGYIRTVLGQQILGQLDSSSLALPSEAKLKLAGSSGRGGQTVKSLRIQEQV 60

Qy         61 QQTLARKGRSSVGNGNLHRTSSVPEYVYNLHLVENDFVGGRSPVPKTYDMLKAGTTATYE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQTLARKGRSSVGNGNLHRTSSVPEYVYNLHLVENDFVGGRSPVPKTYDMLKAGTTATYE 120

Qy        121 GRWGRGTAQYSSQKSVEERSLRHPLRRLEISPDSSPERAHYTHSDYQYSQRSQAGHTLHH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GRWGRGTAQYSSQKSVEERSLRHPLRRLEISPDSSPERAHYTHSDYQYSQRSQAGHTLHH 180

Qy        181 QESRRAALLVPPRYARSEIVGVSRAGTTSRQRHFDTYHRQYQHGSVSDTVFDSIPANPAL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QESRRAALLVPPRYARSEIVGVSRAGTTSRQRHFDTYHRQYQHGSVSDTVFDSIPANPAL 240

Qy        241 LTYPRPGTSRSMGNLLEKENYLTAGLTVGQVRPLVPLQPVTQNRASRSSWHQSSFHSTRT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTYPRPGTSRSMGNLLEKENYLTAGLTVGQVRPLVPLQPVTQNRASRSSWHQSSFHSTRT 300

Qy        301 LREAGPSVAVDSSGRRAHLTVGQAAAGGSGNLLTERSTFTDSQLGNADMEMTLERAVSML 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LREAGPSVAVDSSGRRAHLTVGQAAAGGSGNLLTERSTFTDSQLGNADMEMTLERAVSML 360

Qy        361 EADHMLPSRISAAATFIQHECFQKSEARKRVNQLRGILKLLQLLKVQNEDVQRAVCGALR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EADHMLPSRISAAATFIQHECFQKSEARKRVNQLRGILKLLQLLKVQNEDVQRAVCGALR 420

Qy        421 NLVFEDNDNKLEVAELNGVPRLLQVLKQTRDLETKKQITGLLWNLSSNDKLKNLMITEAL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NLVFEDNDNKLEVAELNGVPRLLQVLKQTRDLETKKQITGLLWNLSSNDKLKNLMITEAL 480

Qy        481 LTLTENIIIPFSGWPEGDYPKANGLLDFDIFYNVTGCLRNMSSAGADGRKAMRRCDGLID 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LTLTENIIIPFSGWPEGDYPKANGLLDFDIFYNVTGCLRNMSSAGADGRKAMRRCDGLID 540

Qy        541 SLVHYVRGTIADYQPDDKATENCVCILHNLSYQLEAELPEKYSQNIYIQNRNIQTDNNKS 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SLVHYVRGTIADYQPDDKATENCVCILHNLSYQLEAELPEKYSQNIYIQNRNIQTDNNKS 600

Qy        601 IGCFGSRSRKVKEQYQDVPMPEEKSNPKGVEWLWHSIVIRMYLSLIAKSVRNYTQEASLG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 IGCFGSRSRKVKEQYQDVPMPEEKSNPKGVEWLWHSIVIRMYLSLIAKSVRNYTQEASLG 660

Qy        661 ALQNLTAGSGPMPTSVAQTVVQKESGLQHTRKMLHVGDPSVKKTAISLLRNLSRNLSLQN 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ALQNLTAGSGPMPTSVAQTVVQKESGLQHTRKMLHVGDPSVKKTAISLLRNLSRNLSLQN 720

Qy        721 EIAKETLPDLVSIIPDTVPSTDLLIETTASACYTLNNIIQNSYQNARDLLNTGGIQKIMA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 EIAKETLPDLVSIIPDTVPSTDLLIETTASACYTLNNIIQNSYQNARDLLNTGGIQKIMA 780

Qy        781 ISAGDAYASNKASKAASVLLYSLWAHTELHHAYKKAQFKKTDFVNSRTAKAYHSLKD 837
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ISAGDAYASNKASKAASVLLYSLWAHTELHHAYKKAQFKKTDFVNSRTAKAYHSLKD 837

Voit teaches an AAV construct i.e. ITR and a transgene encoding the PKP2 wherein the transgene is under control of a promoter of hTNNT and polya (¶0040). While Voit does not explicitly detail that the exon is part of the promoter sequence, the vector of Voit et al used to express PKP2 comprise this sequence (98% related to SEQ ID NO:32) as shown by the alignment below. 
Query= instant SEQ ID NO:32, Subject= sequences from SEQ ID NO:6 of Voit which is the vector used to express PKP2. 
Sequence ID: Query_55383Length: 531Number of Matches: 1
Range 1: 1 to 531GraphicsNext MatchPrevious Match
Alignment statistics for match #1
NW Score
Identities
Gaps
Strand
1031
531/544(98%)
13/544(2%)
Plus/Plus

Query  1    CTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCATCAGTTCAAGT  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1    CTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCATCAGTTCAAGT  60

Query  61   GGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAGACTTATGGAG  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61   GGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAGACTTATGGAG  120

Query  121  TGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTCCCAGGCCTGG  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121  TGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTCCCAGGCCTGG  180

Query  181  GTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTATGTTGCATGAC  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181  GTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTATGTTGCATGAC  240

Query  241  TGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGGAGGACCACAT  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241  TGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGGAGGACCACAT  300

Query  301  GGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACCTGCCAAAATA  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301  GGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACCTGCCAAAATA  360

Query  361  GCAGCCAACACCCCCCACCCCCACCGCCATCCCCCTGCCCCACCCGTCCCCTGTCGCACA  420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361  GCAGCCAACACCCCCCACCCCCACCGCCATCCCCCTGCCCCACCCGTCCCCTGTCGCACA  420

Query  421  TTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCTTAAAGCCCTC  480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421  TTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCTTAAAGCCCTC  480

Query  481  TCCATCCTCTGCCTCACCCAGTCCCCGCTGAGACTGAGCAGACGCCTCCAGGATCTGTCG  540
            |||||||||||||||||||||||||||||||||||||||||||||||||||         
Sbjct  481  TCCATCCTCTGCCTCACCCAGTCCCCGCTGAGACTGAGCAGACGCCTCCAG           531

Query  541  GCAG  544

Voit only does not teach use of AAVrh7.4. However, Kervala et al teach use of AAVrh74 comprising cardiac specific promoter for use in disorder that is associated with arrhythmia and cardiomyopathy (see e.g. abstract and ¶0004). 
[0112] Localization of a serotype of AAV vector (e.g. AAV9) is not predictive of localization of others (e.g. AAVrh74). This experiment demonstrates that AAVrh74 achieves desirable localization for treatment of Danon disease, or other diseases with etiology linked to heart and muscle tissues.

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use. As noted above: 1) Voit et al teach use of PKP2 with AAV9 to treat ACM with an hTNNT promoter plus the exon wherein 2) Kervala et al teach that for heart disorders AAVrh74 provides the same expression in heart as AAV9. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the substitution of AAVrh74 for AAV9 would have had predictable effects. 
Kervala teaches use of a capsid with 100% identity to SEQ ID NO:81. The sequence is SEQ ID NO:1. 
unnamed protein product
Sequence ID: Query_19453Length: 535Number of Matches: 1
Range 1: 1 to 535GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
1115 bits(2883)
0.0
Compositional matrix adjust.
535/535(100%)
535/535(100%)
0/535(0%)

Query  1    MAAGGGAPMADNNEGADGVGSSSGNWHCDSTWLGDRVITTSTRTWALPTYNNHLYKQISN  60
            MAAGGGAPMADNNEGADGVGSSSGNWHCDSTWLGDRVITTSTRTWALPTYNNHLYKQISN
Sbjct  1    MAAGGGAPMADNNEGADGVGSSSGNWHCDSTWLGDRVITTSTRTWALPTYNNHLYKQISN  60

Query  61   GTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQRLINNNWGFRPKRLNFKLFNIQV  120
            GTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQRLINNNWGFRPKRLNFKLFNIQV
Sbjct  61   GTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQRLINNNWGFRPKRLNFKLFNIQV  120

Query  121  KEVTQNEGTKTIANNLTSTIQVFTDSEYQLPYVLGSAHQGCLPPFPADVFMIPQYGYLTL  180
            KEVTQNEGTKTIANNLTSTIQVFTDSEYQLPYVLGSAHQGCLPPFPADVFMIPQYGYLTL
Sbjct  121  KEVTQNEGTKTIANNLTSTIQVFTDSEYQLPYVLGSAHQGCLPPFPADVFMIPQYGYLTL  180

Query  181  NNGSQAVGRSSFYCLEYFPSQMLRTGNNFEFSYNFEDVPFHSSYAHSQSLDRLMNPLIDQ  240
            NNGSQAVGRSSFYCLEYFPSQMLRTGNNFEFSYNFEDVPFHSSYAHSQSLDRLMNPLIDQ
Sbjct  181  NNGSQAVGRSSFYCLEYFPSQMLRTGNNFEFSYNFEDVPFHSSYAHSQSLDRLMNPLIDQ  240

Query  241  YLYYLSRTQSTGGTAGTQQLLFSQAGPNNMSAQAKNWLPGPCYRQQRVSTTLSQNNNSNF  300
            YLYYLSRTQSTGGTAGTQQLLFSQAGPNNMSAQAKNWLPGPCYRQQRVSTTLSQNNNSNF
Sbjct  241  YLYYLSRTQSTGGTAGTQQLLFSQAGPNNMSAQAKNWLPGPCYRQQRVSTTLSQNNNSNF  300

Query  301  AWTGATKYHLNGRDSLVNPGVAMATHKDDEERFFPSSGVLMFGKQGAGKDNVDYSSVMLT  360
            AWTGATKYHLNGRDSLVNPGVAMATHKDDEERFFPSSGVLMFGKQGAGKDNVDYSSVMLT
Sbjct  301  AWTGATKYHLNGRDSLVNPGVAMATHKDDEERFFPSSGVLMFGKQGAGKDNVDYSSVMLT  360

Query  361  SEEEIKTTNPVATEQYGVVADNLQQQNAAPIVGAVNSQGALPGMVWQNRDVYLQGPIWAK  420
            SEEEIKTTNPVATEQYGVVADNLQQQNAAPIVGAVNSQGALPGMVWQNRDVYLQGPIWAK
Sbjct  361  SEEEIKTTNPVATEQYGVVADNLQQQNAAPIVGAVNSQGALPGMVWQNRDVYLQGPIWAK  420

Query  421  IPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADPPTTFNQAKLASFITQYSTGQVSV  480
            IPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADPPTTFNQAKLASFITQYSTGQVSV
Sbjct  421  IPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADPPTTFNQAKLASFITQYSTGQVSV  480

Query  481  EIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTEGTYSEPRPIGTRYLTRNL  535
            EIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTEGTYSEPRPIGTRYLTRNL
Sbjct  481  EIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTEGTYSEPRPIGTRYLTRNL  535

Kervala et al teach use of WPRE and bGH in the constructs as well as intracardiac delivery (see e.g. ¶0069 and Table 1). The doses and modes of administration are those recited (see e.g. ¶0064 and 0074) in claims 113-116. 



Response to arguments
	Applicants argue that individually, the references do not teach treatment of ACM with an AAV encoding PKP2 under control of a hTNNT promoter. However, this is reference under obviousness. When considering obviousness of a combination of known elements, the operative
question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at, 82 USPQ2d at 1396. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
See In re Keller, 642 F.2d 413,208 USPQ 871 (CCFA 1981).
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ,82 USPQ2d at 1396.
	
To this end, applicants argue that there is no motivation for arriving at the claimed invention. This neglects that the rejection sets forth that AAVrh7.4 is a preferred and superior AAV for heart conditions. Developing AAV for therapy has been a long endeavor and use of the right serotype for the right tissue has aided in moving this field forward. Kervala propose and demonstrate that this serotype is superior for heart conditions. 
	Third, applicants argue that the specification shows improved properties and the unexpected properties are shown between MHCK7 vs. hTNNT. 
Similar significant results are also shown in FIGs 6C, 8C, 9C, 10A and 10B, where the expression cassette in amended claim 92 reduces a decrease in left ventricle ejection fraction percentage (LVEF %), reduces an increase in right ventricle area in millimeters square, reduces a decrease in right ventricle velocity time integral in millimeters per second, and decreases the percentage of collagen compared to controls, respectively.

Comparison of MHCK7 vs. hTNNT though does not represent the prior art vs the claimed invention. Voit recognizes the use of AAV9 with hTNNT to express pkp2. The secondary art teaches that the sequences of the vector are known to be prat of the promtoer system that is preferable for cardiomyocytes. Hence, it is not the property of the promoter that is unexpected as Voit uses this promoter. And the art demonstrates that compared to other promoters, this promoter is superior. This is stated by Carrier above but also, exemplified by Schmidt et al which also teaches use of the exon/promoter sequence of SEQ ID NO:32. 
[0136] Two cardiomyocyte specific promoters, a CMV-enhanced 260-bp myosin light chain (MLC260) promoter and a troponin T (TNT, i.e. hTNNT2v1) were tested to control the miR-siTASK-1-IRES2-eGFP cassette. Surprisingly, AAV9 production using pSSV9-CMV/MLC260-miR-siTASK-1-IRES2-eGFP yielded very low titer when compared to pSSV9-TNT-miR-siTASK-1-IRES2-eGFP (FIG. 3A), therefore all constructs used in further studies were under control of the cardiac specific TNT promoter.

	Furthermore, use of pkp2 in AAV9 with an hTNNT promoter would not be an unexpected property given the state of the art at the time of filing. First, Voit teaches that expression of pkp2 is to treat pkp2 insufficiency.  
 [0004] It is an object of the present invention to provide methods of delivering therapeutic polynucleotide sequences to cardiomyocytes of a human subject.
[0005] It is a further object of certain embodiments of the present invention to vectorize a polynucleotide sequence encoding for plakophilin-2 (PKP2) protein in a viral vector, such as an adeno-associated virus.
[0006] It is a further object of certain embodiments of the present invention to utilize gene therapy methods for correcting haploinsufficiency in PKP2-mutated cardiomyocytes.
And, the connection between pkp2 mutation and characteristics of ARV were well known in the art (see Cerrone et al se especially figure 1, page 3, col 1 and  12, col 1). Therefore, the treatment of and correction by pkp2 would be expected to return these properties to normal.  
Secondly, applicants argue that there is no expectation of success. However, the art teaches use of exon 1 and hTNNT is a preferred embodiment for protein expression in cardiomyocytes.  This is stated by Schmidt et al (20200308582) which also teaches use of the exon/promoter sequence of SEQ ID NO:32. 
[0136] Two cardiomyocyte specific promoters, a CMV-enhanced 260-bp myosin light chain (MLC260) promoter and a troponin T (TNT, i.e. hTNNT2v1) were tested to control the miR-siTASK-1-IRES2-eGFP cassette. Surprisingly, AAV9 production using pSSV9-CMV/MLC260-miR-siTASK-1-IRES2-eGFP yielded very low titer when compared to pSSV9-TNT-miR-siTASK-1-IRES2-eGFP (FIG. 3A), therefore all constructs used in further studies were under control of the cardiac specific TNT promoter.
 
Applicants next argument is confusing. Applicants argue that Voit comprise an additional 60 base pairs compared to SEQ ID NO:32. However, this is not the case. As shown below, the promoter of Voit et al lacks 60 nucleotides. Subject is instant sequence SEQ ID NO:32 and Query is SEQ ID NO:5. However, the missing sequences are found in the vector used by Voit et al wherein the promoter/exon in the vector of Voit (SEQ ID NO:6) is 98% related to SEQ ID NO:32. . 

Sbjct  1    GTCATGGAGAAGACCCACCTTGCAGATGTCCTCACTGGGGCTGGCAGAGCCGGCAACCTG  60

Query  1              CTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCAT  50
                      ||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61   CCTAAGGCTGCTCAGTCCATTAGGAGCCAGTAGCCTGGAAGATGTCTTTACCCCCAGCAT  120

Query  51   CAGTTCAAGTGGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAG  110
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121  CAGTTCAAGTGGAGCAGCACATAACTCTTGCCCTCTGCCTTCCAAGATTCTGGTGCTGAG  180

Query  111  ACTTATGGAGTGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTC  170
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181  ACTTATGGAGTGTCTTGGAGGTTGCCTTCTGCCCCCCAACCCTGCTCCCAGCTGGCCCTC  240

Query  171  CCAGGCCTGGGTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTAT  230
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241  CCAGGCCTGGGTTGCTGGCCTCTGCTTTATCAGGATTCTCAAGAGGGACAGCTGGTTTAT  300

Query  231  GTTGCATGACTGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGG  290
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301  GTTGCATGACTGTTCCCTGCATATCTGCTCTGGTTTTAAATAGCTTATCTGAGCAGCTGG  360

Query  291  AGGACCACATGGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACC  350
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361  AGGACCACATGGGCTTATATGGCGTGGGGTACATGTTCCTGTAGCCTTGTCCCTGGCACC  420

Query  351  TGCCAAAATAGCAGCCAACACCCCCCACCCCCACCGCCATCCCCCTGCCCCACCCGTCCC  410
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421  TGCCAAAATAGCAGCCAACACCCCCCACCCCCACCGCCATCCCCCTGCCCCACCCGTCCC  480

Query  411  CTGTCGCACATTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCT  470
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481  CTGTCGCACATTCCTCCCTCCGCAGGGCTGGCTCACCAGGCCCCAGCCCACATGCCTGCT  540

Query  471  TAAAGCCCTCTCCATCCTCTGCCTCACCCAGTCCCCGCTGAGACTGAGCAGACGCCTCCA  530
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541  TAAAGCCCTCTCCATCCTCTGCCTCACCCAGTCCCCGCTGAGACTGAGCAGACGCCTCCA  600

Query  531  GGATCTGTCGGCAG  544
                          
Regrading the expected success, as noted above, it was known in the art that pkp2 was responsible for the characteristics of ACM and notably ARVC (page 15, Giacomelli). Cerrone above detail the phenotype in a mouse model. The characteristics of pkp2 mutations lead to reduced left ventricle ejection fraction percentage, increased right ventricle area, decreased right ventricle velocity time integral, and increased collagen. As Voit states introducing pkp2 will overcome these insufficiencies. Hence, the methods of Voit would have predictably led to improved cardio symptoms in treatment with pkp2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633